DeNt, Judge:

(concurring):

I concur in the result of this case for cthe reason that according to the rules and principles of Dunlevy v. County Court, 47 *421W. Va. 513;, the Republican candidate, J. L. Bender, had a majority over his Democratic opponent, Frank W. Doll, of not less than fourteen. The result of this decision gives the Republican candidate a majoritj1, of three.
If the question asked in Morris v. Wertz, 49 W. Va. 260, to-wit: “Under these authorities I think I may ask whether the plain requirement of our statute that the voter shall select one ballot only, is not mandatory; and whether that provision that he shall place a substitute candidate’s name in a particular blank space under the erased name, is not also mandatory?” had been wholly answered in the affirmative, the latter clause relating to the blank space would have caused the rejection of eleven more ballots, eight of which were for Bender and three for Doll, would have changed the result reached and elected Doll by two majority.
Such a lidding in my opinion, as givn in Dunlevy v. County Court, is not justified by the statute and would have been a positive breech of moral law. I am aware that there are some people who at least profess to believe that elections, being human institutions, are governed solely by human inclinations, and are not subject to the supervision or control of that moral code •of ethics promulgated by God through the greatest of all human law-givers, from Sinai’s hoary summit. This, however, is a great and grievous error, for the eighth commandment “Thou shalt not steal,” forbids not only larceny as defined in the criminal code, but also the unjust deprivation of every person’s civil, religious, political and personal rights of life, liberty, reputation and property even though done under the sanction of legal procedure.
While the tenth commandment, “Thou shalt not covet,” rebukes even the desire to do such things. The selfish disregard of these plain inhibitions of both revealed and natural law, supported by the dictates of a pure conscience, brings on political corruption, poisons the very fountain head of civil authority, the ballot box, and ends in disrespect to all law, followed by lawlessness, fraud, rapine, murder and lynching, by rope, fire and torture.
A broken moral law by whoever done, however done, and wherever done, is certain to bring its retribution which may fall on the head of the innocent and pure, but for which the ag*422gressor must some dajq somewhere and somehow, make full-restitution. This is a -lesson- which men are slow to learn and unwilling to receive, although the history of the past is but a record of one-half of its profound truth, while the other half awaits the revelations of eternity.
With my unshaken and fixed belief in the moral law, the supreme rule of Almighty G-od, the final triumph of perfect righteousness and the sure punishment of all iniquity, I could not do-otherwise than concur in sustaining the -expressed will of the people, bound as I am by the oath of office under which I hold' my commission. A cross and a crown of thorns are for more to be preferred than success achieved through the broken laws of God.
While I concur in the result, I cannot yield assent to the mandatory character of the statute relating to the choice of the voting column, except that when more than one of the ballots have nothing on them to indicate which one of them was not voted, and which was, then neither of them should be counted for the reason that the choice of the voter as to- any office, is non-ascertainable.
The present opinion saps the foundation from under such holding and leaves it suspended on the mere dictum of the court, _ Its continuance in operation can have but one effect alone,, and that is it may compel the election officers to sometimes defeat the will of the people by rejecting ballots on which voters have plainly made their intention appear. It accomplished no-purpose in this case, except it caused the rejection of thirty-eight ballots with the intention of the voter so plainly written on-the face thereof that no one could be deceived,thereby. Twenty-three of these ballots were for Bender and fifteen thereof for Doll, making a net loss of eight to Bender. If Bender had lost four more or Doll four less, or Bender two more and Doll two less the result of the election would have been changed.